DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A-1 and Species I, drawn to claims 1, 2, and 15 in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 2 are generic to Figs. 9A-9C, 11A-11D, 13 and 15.  This is not found persuasive because although Applicant has pointed out that claim 1 and 15 are generic to some of the species identified in the restriction requirement, other claims are not. Applicant does not agree with the restriction requirement that indicates that Species A, B, and C are not patentably distinct. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. Applicant has not provided such evidence or admission.  Examiner reminds Applicant that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected 07/14/2021, there being no allowable 07/14/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pfeiffer (US 2013/0104968 A1).
Regarding claims 1 and 15, Pfeiffer discloses an organic photovoltaic device comprising ([0244]-[0261][0151]): 
a substrate (see Figs. 2- 12; see Figs. 11 and 12, element 1/11, glass which is visibly transparent); 
a first electrode (ITO, ITO is visibly transparent [0003])  coupled to the substrate *see Figs. 2 12; see Fig. 12, element 2/12); 

a first bulk heterojunction (BHJ, see layer 4, mixed donor and acceptor layer ([0243]-[0253], [0255]-[0261] [0037][0158][0160] [0108]) active layer disposed between the first electrode (ITO)  and the second electrode (Gold electrode/ITO), wherein the first BHJ active layer comprises a first blend of a first electron donor material ([0108]) and a first electron acceptor material ([0108]); 
and a second BHJ, see layer 4, mixed donor and acceptor layer ([0243]-[0253], [0255]-[0261] [0037][0158][0160] [0121]) active layer disposed between the first electrode and the second electrode, wherein the second BHJ active layer comprises a second blend of a second electron donor material and a second electron acceptor material ([0121]), and wherein the second BHJ active layer is in contact with the first BHJ active layer (see Fig. 12); 
wherein an absorption spectrum of the first BHJ active layer is at least partially complementary to an absorption spectrum of the second BHJ active layer ([0167]).
Regarding claim 2, Pfeiffer discloses all of the claim limitations as set forth above.
In addition, Pfeiffer discloses that the first electron donor material is different than the second electron donor material and the first electron acceptor material is different than the second electron acceptor material ([0096][0108][0121][0122]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colberts (Bilayer–Ternary Polymer Solar Cells Fabricated Using

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726